Dallinger, Judge:
This appeal to reappraisement has been submitted for decision on the following stipulation:
• It'is* HEREBY stipulated and agreed by and between the Assistant Attorney General and the importer in the above entitled case, subject to the approval of the Court, that the merchandise described in and covered by the above reappraisement consists of nippers, invoiced as “ciseaux a muselets”, which were exported from France on September 7, 1938.
It is further agreed that the price at which such or similar nippers were freely offered for sale to all purchasers in usual wholesale quantities in the ordinary course of trade in the principal markets of France on the date of exportation herein was 1.40 francs each, net packed, sales tax included.
It is further agreed that there was no higher export value for these nippers than the foreign value set forth in the preceding paragraph herein.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value is 1.40 francs each, net packed, sales tax included. Judgment will be rendered accordingly.